--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.55


PHOTOMEDEX, INC.
NONQUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT is made as of February 28, 2013 (the “Grant Date), by and between
PhotoMedex, Inc., a Nevada corporation (the "Company"), and Dennis McGrath
("Optionee"), the President and Chief Financial Officer of the Company.


R E C I T A L


The Board of Directors of the Company (the "Board of Directors") has authorized
the granting, out of and subject to the Company’s 2005 Equity Compensation Plan
(the “Plan”), to Optionee as an executive officer of the Company of a
non-qualified stock option to purchase the number of shares of Common Stock of
the Company specified in Section 1 hereof, at the price specified therein, such
option to be for the term and upon the terms and conditions hereinafter stated.


A G R E E M E N T


NOW, THEREFORE, in consideration of the premises and of the undertakings of the
parties hereto contained herein, it is hereby agreed:


1.           Number of Shares; Option Price.  Pursuant to said action of the
Company’s stockholders and the Board of Directors, the Company hereby grants to
Optionee, subject to Optionee’s counter-execution and delivery of this Agreement
to the Company and subject to the terms of the Plan, the option ("Option") and
to the Optionee’s Employment Agreement with the Company dated July 4, 2011, to
purchase up to 35,000 shares ("Option Shares") of Common Stock of the Company,
at the exercise price per share equal to $20.00 per share..


2.           Term.  Subject to this Agreement, this Option, if not earlier
exercised, shall expire ten (10) years from the Grant Date (the “Term”).


3.           Vesting; Exercisability.  a) The Option shall vest 20% on each of
the first five (5) anniversaries of the Grant Date. The Options shall continue
to vest for as long as the Optionee provides services to the Company.  The
Options shall vest immediately under conditions (including a Change of Control)
defined in the Employment Agreement.  b) The Option shall remain exercisable,
for as long as Optionee provides services to the Company under his Employment
Agreement.  In the event that Optionee ceases to provide services under his
Employment Agreement, the Options shall remain exercisable for the periods
specified in the Employment Agreement, and in the absence of such a
specification, then as specified in the Plan.


4.           Method and Time of Exercise.  The Option may be exercised by
written notice delivered to the Company stating the number of shares with
respect to which the Option is being exercised, together with a check made
payable to the Company in the amount of the purchase price of such shares plus
the amount of applicable federal, state, local or foreign withholding
taxes.  Not less than 100 shares may be purchased at any one time unless the
number purchased is the total number purchasable under such Option at the
time.  Only whole shares may be purchased.

 
- 1 -

--------------------------------------------------------------------------------

 



5.           Tax Withholding.  As a condition to exercise of this Option, the
Company may require the Optionee to pay over to the Company all applicable
federal, state, local or foreign taxes which the Company is required to withhold
with respect to the exercise of this Option.  At the discretion of the Company
and upon the request of the Optionee, the minimum statutory withholding tax
requirements may be satisfied by the withholding of shares of Common Stock
otherwise issuable to the Optionee upon the exercise of this Option.


6.           Nontransferability.  This Option may not be assigned or transferred
except, if applicable, by will or by the laws of descent and distribution, and
may be exercised only by Optionee during Optionee's lifetime and after
Optionee's death, by Optionee's representative or by the person entitled thereto
under Optionee's will or the laws of intestate succession.


7.           Optionee Not a Shareholder.  Optionee shall have no rights as a
shareholder with respect to the Common Stock of the Company covered by the
Option until the date of issuance of a stock certificate or stock certificates
to him upon exercise of the Option.  No adjustment will be made for dividends or
other rights for which the record date is prior to the date such stock
certificate or certificates are issued.


8.           Restrictions on Sale of Shares.  It is acknowledged by the Company
that the shares underlying the Option granted hereunder have been duly
registered by a Form S-8 with the Securities and Exchange Commission.


9.           Notices.  All notices to the Company shall be addressed to the
Company at the principal office of the Company at 147 Keystone Drive,
Montgomeryville, Pennsylvania 18936, Telecopier No. (215) 619-3209, and all
notices to Optionee shall be addressed to Optionee at the address and telecopier
number of Optionee on file with the Company, or to such other address and
telecopier number as either may designate to the other in writing.  A notice
shall be deemed to be duly given if and when enclosed in a properly addressed
sealed envelope deposited, postage prepaid, with the United States Postal
Service and followed by telecopier to the addressee.  In lieu of giving notice
by mail as aforesaid, written notices under this Agreement may be given by
personal delivery to Optionee or to the Company (as the case may be).


10.           Adjustments.  If there is any change in the capitalization of the
Company affecting in any manner the number or kind of outstanding shares of
Common Stock of the Company, whether by stock dividend, stock split,
reclassification or recapitalization of such stock, or because the Company has
merged or consolidated with one or more other corporations (and provided the
Option does not thereby terminate pursuant to Section 2 hereof), then the number
and kind of shares then subject to the Option and the price to be paid therefor
shall be appropriately adjusted by the Board of Directors; provided, however,
that in no event shall any such adjustment result in the Company's being
required to sell or issue any fractional shares.  Any such adjustment shall be
made without change in the aggregate purchase price applicable to the
unexercised portion of the Option, but with an appropriate adjustment to the
price of each Share or other unit of security covered by this Option.


11.           Cessation of Corporate Existence.  Notwithstanding any other
provision of this Option, but subject to the provisions of Optionee’s Employment
Agreement, upon the dissolution or liquidation of the Company, the
reorganization, merger or consolidation of the Company with one or

 
- 2 -

--------------------------------------------------------------------------------

 

more corporations as a result of which the Company is not the surviving
corporation, or the sale of substantially all the assets of the Company or of
more than 50% of the then outstanding stock of the Company to another
corporation or other entity, the Option granted hereunder shall terminate;
provided, however, that in its sole and absolute discretion, the surviving
corporation may, but shall not be so obligated to, tender to any Optionee, an
option to purchase shares of the surviving corporation, and such new option or
options shall contain such terms and provisions as shall be required
substantially to preserve the rights and benefits of this Option.


12.  Invalid Provisions.  In the event that any provision of this Agreement is
found to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability shall not be construed as rendering any other
provisions contained herein invalid or unenforceable, and all such other
provisions shall be given full force and effect to the same extent as though the
invalid or unenforceable provision were not contained herein.


13.  Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.


14. Counterparts.  This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties hereto and
delivered to the other.

 
- 3 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.





 
("Company")
 
PHOTOMEDEX, INC.
 
By:  /s/ Dolev Rafaeli
 
Dolev Rafaeli
 
Chief Executive Officer
             
("Optionee")
 
By:  /s/ Dennis McGrath
 
Dennis McGrath
     
Address:
         
Fax No:
 
SSN:  xxx-xx-xxxx
       
In ratification of the above Agreement 
/s/ Yoav Ben-Dror
 
Yoav Ben-Dror
 
Vice Chairman of the Board







- 4 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------